Ehrlich, Ch. J.
The questions involved were purely those of fact, which the jury, on satisfactory evidence, disposed of’ adversely to the defendant. The bringing of the suit was a sufficient demand for the money claimed. The price had been *510agreed upon, and it was the defendant’s duty to have found the plaintiff and tendered the specific sum due. In this respect the case differs from Bunn v. Lett, 47 N. Y. St. Repr. 77, which is, therefore, inapplicable. No error was committed at the trial, and the judgment appealed from must be affirmed, with costs.
Van Wyok and McCarthy, JJ., concur.
Judgment affirmed.